Name: 2005/338/EC: Commission Decision of 14 April 2005 establishing the ecological criteria for the award of the Community eco-label to campsite service (notified under document number C(2005) 1242) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  social affairs
 Date Published: 2005-04-29; 2008-11-15

 29.4.2005 EN Official Journal of the European Union L 108/67 COMMISSION DECISION of 14 April 2005 establishing the ecological criteria for the award of the Community eco-label to campsite service (notified under document number C(2005) 1242) (Text with EEA relevance) (2005/338/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof and the sixth paragraph of point 2 of Annex V thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Pursuant to Regulation (EC) No 1980/2000, the Community eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects. (2) Regulation (EC) No 1980/2000 provides that specific eco-label criteria, drawn up on the basis of the criteria drafted by the European Union Eco-Labelling Board, are to be established according to product groups. (3) In the case of campsite service, the ecological criteria should be divided into criteria, each of which must be complied with, and criteria, a fixed proportion of which must be complied with. (4) The ecological criteria, as well as the related assessment and verification requirements, should be valid for a period of three years. (5) As regards the fees relating to applications for and use of the eco-label by micro-enterprises, as defined in Commission Recommendation 96/280/EC of 3 April 1996 concerning the definition of small and medium-sized enterprises (2), it is appropriate, in order to take account of the limited resources of micro-enterprises and their particular importance within this product group, to provide for reductions additional to those provided for by Regulation (EC) No 1980/2000 and Article 5 of Commission Decision 2000/728/EC of 10 November 2000 establishing the application and annual fees of the Community eco-label (3). (6) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 The product group campsite service shall comprise, as a main service for a fee, the provision of pitches equipped for mobile lodging structures within a defined area. It shall also comprise other accommodation facilities suitable for the provision of shelter to lodgers and collective areas for communal service if they are provided within the defined area. The campsite service provided within that defined area may also include the provision, under the management or ownership of the campsite, of food services and leisure activities. Article 2 In order to be awarded the Community eco-label for campsite service under Regulation (EC) No 1980/2000, a campsite service must fall within the product group campsite service and must comply with each of the criteria set out in Section A of the Annex to this Decision. In addition, the campsite service must comply with a sufficient number of the criteria set out in Section B of the Annex, to each of which a number of points is attributed. The campsite service must acquire at least: (a) 16,5 points for the main service; (b) 20 points if other accommodation facilities suitable for the provision of shelters for lodgers are provided in addition. The total score required shall be increased by one additional point each for food services and for leisure activities, if provided. Article 3 1. By way of derogation from Article 1(3) of Decision 2000/728/EC, in the case of an application by a micro-enterprise for award of the eco-label for campsite service, the application fee shall be reduced by 75 % with no other reduction possible. 2. By way of derogation from the first sentence of Article 2(5) of Decision 2000/728/EC, the minimum annual fee per micro-enterprise for use of the eco-label shall be EUR 100. 3. The annual volume of sales for the campsite service shall be calculated by multiplying the delivery price by the number of overnight stays and reducing the resulting product by 50 %. The delivery price shall be considered as the average fee paid by the campsite visitor for the overnight stay, including all the services which do not entail an extra charge. The reductions to the minimum annual fee provided for in Article 2 of Decision 2000/728/EC shall apply. 4. For the purposes of this Decision, micro-enterprises shall be as defined in Recommendation 96/280/EC in the version of 3 April 1996. Article 4 For administrative purposes, the code number assigned to the product group campsite service shall be 26. Article 5 The ecological criteria for the product group campsite service, as well as the related assessment and verification requirements, shall be valid for three years from the date of notification of this Decision. Article 6 This Decision is addressed to the Member States. Done at Brussels, 14 April 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 107, 30.4.1996, p. 4. (3) OJ L 293, 22.11.2000, p. 18. Decision as amended by Decision 2003/393/EC (OJ L 135, 3.6.2003, p. 31). ANNEX FRAMEWORK The aims of the criteria The criteria aim to limit the main environmental impacts from the three phases of the service's life cycle (purchasing, provision of the service, waste). In particular they aim to:  limit energy consumption,  limit water consumption,  limit waste production,  favour the use of renewable resources and of substances which are less hazardous to the environment,  promote environmental communication and education. Specifications  Mobile lodging structures as referred to in Article 1 are those such as tents, caravans, mobile homes and camper vans. Accommodation facilities suitable for the provision of shelter to lodgers are facilities such as bungalows, rental mobile lodging and apartments. Collective areas for communal services are such as washing and cooking facilities, supermarkets and information facilities. Assessment and verification requirements The specific assessment and verification requirements are indicated immediately below each criterion set out in Sections A and B. Where appropriate, test methods and standards other than those indicated for each criterion may be used if their equivalence is accepted by the Competent Body assessing the application. Where the applicant is required to provide declarations, documentation, analyses, test reports, or other evidence to show compliance with the criteria, it is understood that these may originate from the applicant and/or his supplier(s) and/or their supplier(s), et cetera, as appropriate. Where appropriate, Competent Bodies may require supporting documentation and may carry out independent verifications. Competent Bodies shall carry out on site inspections. The Competent Bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria. (Note: it is not required to implement such management schemes.) SECTION A Criteria referred to in Article 2, first paragraph ENERGY 1. Electricity from renewable sources At least 22 % of the electricity shall come from renewable energy sources, as defined in Directive 2001/77/EC of the European Parliament and of the Council of 27 September 2001 on the promotion of electricity produced from renewable energy sources in the internal electricity market (1). This criterion only applies to campsites that have access to a market that offers energy generated from renewable energy sources. Assessment and verification: The applicant shall supply a declaration from (or the contract with) the electricity supplier indicating the nature of the renewable energy source(s), the percentage of electricity supplied that is from a renewable source, and an indication of the maximum percentage that can be supplied. According to Directive 2001/77/EC, renewable energy sources shall mean renewable non-fossil energy sources (wind, solar, geothermal, wave, tidal, hydropower, biomass, landfill gas, sewage treatment plant gas and biogases). 2. Coal and heavy oils No heavy oils having a sulphur content higher than 0,2 % and no coal shall be used as an energy source. This criterion only applies to campsites that have an independent heating system. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, indicating the nature of the energy sources used. 3. Electricity for heating At least 22 % of the electricity used for heating common areas, rental accommodation and sanitary hot water shall be from renewable energy sources, as defined in Directive 2001/77/EC. This criterion only applies to campsites that have an independent electrical heating system and have access to a market that offers electricity generated from renewable energy sources. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, indicating the nature and amounts of the energy sources used for heating, together with documentation on the boilers (heat generators) used, if any. 4. Boiler efficiency The efficiency of any new boiler (heat generator) bought within the duration of the eco-label award shall be at least 90 %, as measured according to Council Directive 92/42/EEC of 21 May 1992 on efficiency requirements for new hot-water boilers fired with liquid or gaseous fuels (2), or according to relevant product norms and regulations for those boilers not covered by this Directive. Hot-water boilers fired with liquid or gaseous fuels as defined in Directive 92/42/EEC shall comply with efficiency standards as stated in the Directive. The efficiency of boilers excluded from Directive 92/42/EEC shall comply with the manufacturer's instructions and with national and local legislation on efficiency. Assessment and verification: The applicant shall provide technical specification from those responsible for the sale and/or maintenance of the boiler indicating the efficiency. Directive 92/42/EEC defines useful efficiency (expressed in %) as the ratio between the heat output transmitted to the boiler water and the product of the net calorific value at constant fuel pressure and the consumption expressed as a quantity of fuel per unit time. Article 3 of Directive 92/42/EEC excludes the following boilers: hot-water boilers capable of being fired by different fuels including solid fuels; equipment for the instantaneous preparation of hot water; boilers designed to be fired by fuels, the properties of which differ appreciably from the properties of the liquid and gaseous fuels commonly marketed (industrial waste gas, biogas, etc.); cookers and appliances designed mainly to heat the premises in which they are installed and, as a subsidiary function, to supply hot water for central heating and sanitary hot water. 5. Air conditioning Any air-conditioning system bought within the duration of the eco-label award shall have at least Class B energy efficiency as laid down in Commission Directive 2002/31/EC of 22 March 2002 implementing Council Directive 92/75/EEC with regard to energy labelling of household air-conditioners (3), or have corresponding energy efficiency. Note: This criterion does not apply to air conditioners that are either appliances that can also use other energy sources, or air-to-water and water-to-water appliances, or units with an output (cooling power) greater than 12 kW. Assessment and verification: The applicant shall provide technical specifications from the professional technicians responsible for installation, sale and/or maintenance of the air conditioning system. 6. Window insulation All windows in heated and/or air-conditioned common areas and rental accommodation shall have an appropriately high degree of thermal insulation according to local climate, and shall provide an appropriate degree of acoustic insulation. (This does not apply to rental caravans/mobile homes where these are not owned by the campsite management.) Assessment and verification: The applicant shall provide a self-declaration if sufficient or a declaration from a professional technician indicating compliance with this criterion. 7. Switching off heating or air conditioning If the heating and/or the air-conditioning is not automatically switched off when windows are open, there shall be easily available information reminding the guest to close the window(s) if the heating or air conditioning is on. This criterion only applies to campsites that have heating and/or air conditioning. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with the text of the information (if applicable). 8. Switching off lights If there is no automatic off switch for the light(s) in the rental accommodation, there shall be easily available information to the guests asking them to turn off the lights when leaving the accommodation. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with the information procedures. 9. Energy efficient light bulbs (a) Within one year from the date of application, at least 60 % of all light bulbs in the campsite shall have an energy efficiency of Class A as defined in Commission Directive 98/11/EC of 27 January 1998 implementing Council Directive 92/75/EEC with regard to energy labelling of household lamps (4). This does not apply to light bulbs whose physical characteristics do not allow substitution by energy saving light bulbs. (b) Within one year from the date of application, at least 80 % of light bulbs that are situated where they are likely to be turned on for more than five hours a day shall have an energy efficiency of Class A as defined by Directive 98/11/EC. This does not apply to light bulbs whose physical characteristics do not allow substitution by energy saving light bulbs. Assessment and verification: The applicant shall provide a declaration of compliance with both parts of this criterion, together with an indication of the energy efficiency class of the different light bulbs used. WATER 10. Water source The campsite shall declare to the water authority its willingness to switch to a different water source (e.g. mains water, surface water) if local water protection plan studies show evidence of a high environmental impact from using its current source of water. This criterion only applies if the campsite is not receiving its water from a mains water pipe. Assessment and verification: The applicant shall provide a declaration as above, together with appropriate documentation including the results of local water protection plan studies (if any), an indication of any necessary action to be taken, and documentation of relevant actions taken. 11. Water flow from taps and showers The water flow of the taps and showers excluding bath taps shall not exceed 10 litres/minute. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an explanation as to how the campsite fulfils the criterion, and relevant documentation as appropriate. 12. Water saving in the bathroom and toilets In the sanitary areas and bathrooms there shall be adequate information to the guest on how to help the campsite save water. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant information to guests. 13. Waste bins in toilets Each toilet shall have an appropriate waste bin and the guest shall be invited to use the waste bin instead of the toilet for appropriate waste. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of the information to the guest. 14. Urinal flushing All urinals are fitted with either automatic (timed) or manual flushing systems so that there is no continuous flushing. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation on the urinals installed. 15. Leaks Staff shall be trained to check every day for visible leaks and to take appropriate action as necessary. The guest shall be invited to inform the staff of any leaks. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation on the topics covered in the training, and a copy of the information addressed to the guests. 16. Watering plants and outside areas Flowers and outside areas shall normally be watered before high sun or after sunset, where regional or climatic conditions make it appropriate. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion. 17. Waste water treatment All waste water shall be treated. If no link is possible to the local sewage treatment plant, the campsite shall have its own treatment system that meets the requirements of relevant local, national or European legislation. Guests shall be informed about the necessities and obligations of correct disposal of the waste water from their mobile means of lodging. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the connection to the local sewage treatment plant or on its own waste water treatment system as appropriate and documentation for guests on waste water disposal. 18. Waste water plan The campsite shall ask the local waste water management for its waste water plan and, if there is one, will follow it. Assessment and verification: The applicant shall provide the letter to the local waste water management requesting the local waste water design plan and the reply received. If there is a plan, the applicant shall provide documentation on the steps taken to follow it. DETERGENTS AND DISINFECTANTS 19. Chemical toilet disposal point (CDP) Where the campsite is connected to a septic tank, the waste from chemical toilets shall be separately or otherwise correctly collected and treated. Where the site is connected to the public sewerage system, a special sink or disposal unit aimed at avoiding spillage shall be sufficient. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, including any specific disposal requirement by the local authority together with documentation on the chemical sink. 20. Disinfectants Disinfectants shall be used only where they are necessary in order to comply with legal hygiene requirements. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of where and when disinfectants are used. 21. Staff training on detergent and disinfectant use Staff shall be trained not to exceed the recommended amount of detergent and disinfectant indicated on the packaging. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with details of the relevant training. WASTE 22. Waste separation by guests Adequate receptacles shall be provided to allow guests to separate waste according to local or national systems. Clearly available and easy to understand information in the site's different areas, shall ask the guests to separate their waste. Containers for waste separation shall not be more difficult to reach than general waste bins. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with details of the receptacles and a copy of the signs/information and the position of the containers on the campsite. 23. Hazardous waste The staff shall separate hazardous waste as listed in Commission Decision 2000/532/EC of 3 May 2000 replacing Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste (5) and its subsequent amendments, and appropriate disposal shall be sought. This includes toners, inks, refrigerating and electrical equipment, batteries, pharmaceuticals, fats/oils, etc. Information shall be available to guests regarding the correct disposal of hazardous waste. If the local authority does not provide disposal of hazardous waste, the applicant shall, every year, provide a declaration from the local authority that there is no hazardous waste disposal system in place. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a list of the hazardous waste produced by the campsite, and an indication of the means by which they are handled, separated, collected and disposed of, including copies of relevant contracts with third parties. Where appropriate, the applicant shall provide, every year, the corresponding declaration from the local authority. 24. Waste separation The staff shall separate waste into the categories that can be handled separately by the local or national waste management facilities. If the local administration does not offer separate waste collection and/or disposal, the campsite shall write to them expressing their willingness to separate waste, and expressing their concern about the lack of separate collection and/or disposal. The request to local authorities to provide separate waste collection and/or disposal shall be made yearly. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of the different categories of waste accepted by the local authorities, and the procedures for collecting, separating, handling and disposing of these categories within the campsite, and/or relevant contracts with private agencies. Where appropriate, the applicant shall provide, every year, the corresponding declaration to the local authority. 25. Waste transportation If the local waste management authorities do not collect waste at or near the campsite, the latter shall ensure transportation of its waste to the appropriate site, reducing transport as far as possible. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of the appropriate sites, transport arrangements and distances involved. 26. Disposable products Unless required by law, none of the following disposable products shall be made available by the campsite owner in rental accommodation and shops: One-portion or one-use toiletries (such as shampoo, soap, shower caps, etc.). Where any other disposable products are used, specific containers for disposal according to local and national systems shall be made available in the location where such use occurs. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of which such disposable products are used and the legislation requiring this, and description of type and system of waste collection. OTHER SERVICES 27. No smoking in common areas A no smoking section shall be available in all indoor common areas. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion. 28. Public transportation Information shall be made easily available to the guests and staff on how to reach the campsite and other local destinations by public transport. Where no appropriate public transport exists, information on other environmentally preferable means of transport shall also be provided. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with copies of the information material available. GENERAL MANAGEMENT Applicants with an environmental management system registered under the EMAS Regulation or certified according to ISO 14001 automatically fulfil the following general management criteria. In such cases, the means of verification of compliance with those criteria is the EMAS registration or ISO 14001 certification. 29. General maintenance and servicing All equipment used to provide the campsite service shall be serviced and maintained in compliance with the law and when otherwise necessary, and the work shall be carried out by qualified personnel only. For the equipment included in the criteria, the campsite manager shall have a written declaration from the technician on the frequency with which the law requires maintenance checks. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a list of the equipment and the persons/companies carrying out the maintenance. 30. Maintenance and servicing of boilers (a) Maintenance and servicing of boilers shall be carried out at least yearly, or more often if so required by law or need, by appropriately qualified professionals, following CEI and national standards where these apply, or according to the manufacturer's instructions. (b) Testing that the efficiency levels, as defined by Directive 92/42/EEC or national legislation or the manufacturer's indications, are met and that emissions are within legal limits shall be carried out once a year. If maintenance tests show that the above conditions are not met, corrective action shall be promptly taken. Assessment and verification: The applicant shall provide a declaration of compliance with both parts of this criterion, together with a description of the boilers and their maintenance programme, and details of the persons/companies carrying out the maintenance, and what is checked during the maintenance. 31. Policy setting and action programme The management shall have an environmental policy and shall draw up a simple environmental policy statement and a precise action programme to ensure the application of the environmental policy. The action programme shall identify targets on environmental performance regarding energy, water, chemicals and waste which shall be set every two years, taking into consideration Section B criteria. It shall identify the person who will act as the environmental manager of the campsite and who is in charge of taking the necessary actions and reaching the targets. Comments and feedback from guests shall be invited and taken into account. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a copy of the environmental policy, policy statement and action programme, and procedures for taking into account input from guests. 32. Staff training The campsite shall provide information and training to the staff, including written procedures or manuals, to ensure the application of environmental measures and to raise awareness of environmentally responsible behaviour. Adequate training shall be provided to all new staff within four weeks of starting employment and for all staff at least once a year. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with details of the training programme, its content, and an indication of which staff have received what training and when. 33. Information to guests The campsite shall provide information to the guests on its environmental policy, including safety and fire safety aspects, the actions taken and the EU eco-label. Information shall be actively given to the guests at the reception, together with a questionnaire covering their views about the environmental aspects of the campsite. Notices inviting guests to support the environmental objectives shall be visible to the guests, especially in the common areas and the rental accommodation. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with copies of the information and notices provided for the guests, and indicate its procedures for distributing and collecting the questionnaire, and for taking the replies into account. 34. Energy and water consumption data The campsite shall have procedures for collecting and monitoring data on overall energy consumption (kWh), electricity and other energy sources consumption (kWh), and water consumption (litres). Data shall be collected with every bill received, or at least every three months, for the period when the campsite is open, and shall also be expressed as consumption per overnight stay and per m2 of indoor area. The campsite shall keep the results available for site inspections by the Competent Body that assessed the application. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a description of the procedures. On application, the applicant shall provide the data for the above-listed consumptions for at least the previous three months (if already available), and thereafter shall provide this data every year for the previous year. For the residential area (long term stay), the number of overnight stays can be based on an estimation by the campsite owner/manager. 35. Other data collection The campsite shall have procedures for collecting and monitoring data on consumption of chemicals expressed in kg and/or litres specifying if the product is concentrated or not and the quantity of waste produced (litres and/or kg of unsorted waste). Data shall be collected at least every six months, and shall also be expressed as consumption or production per overnight stay and per m2 of indoor area. The campsite shall keep available the results for site inspections by the Competent Body that assessed the application. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a description of the procedures. On application, the applicant shall provide the data for the above-listed consumptions for at least the previous six months (if already available), and thereafter shall provide this data every year for the previous year. The applicant shall specify the services offered and if laundry is cleaned on the premises. 36. Information appearing on the eco-label Box 2 of the eco-label shall contain the following text:  measures taken to save energy and water and reduce waste,  environmental management measures to improve environmental performance,  measures taken to limit environmental impact. Assessment and verification: The applicant shall provide a sample of how they will use the label, together with a declaration of compliance with this criterion. SECTION B Criteria referred to in Article 2, second paragraph Each of the criteria set out in this Section has been attributed a value expressed in points or fractions of points. In order to qualify for award of the eco-label, campsites must score a minimum number of points. If the campsite does not offer other accommodations suitable for the provision of shelter to lodgers as part of its services, the minimum score required is 16,5; if it does, the minimum score required is 20. The total score required shall be increased by one point for each of the following additional services which are offered that are under the management or ownership of the campsite: food services (including breakfast) and leisure activities. Leisure activities include saunas, swimming pools and all other such facilities which are within the campsite grounds and those green areas which are not part of the campsite structure, such as parks, woods and gardens which are open to guests. ENERGY 37. Photovoltaic, hydroelectric and wind generation of electricity (2 points) The campsite shall have a photovoltaic (solar panel) or local hydroelectric system or wind power electricity generation that supplies or will supply at least 20 % of the overall electricity consumption per year. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the photovoltaic, hydroelectric or the wind power system and data on both its potential and actual output. 38. Heating from renewable energy sources (1,5 points) At least 50 % of the total energy used to heat either the inside areas or the hot sanitary water shall come from renewable energy sources. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with data on the energy consumed in heating inside areas and hot water and documentation showing that at least 50 % of this energy comes from renewable energy sources. 39. Boiler energy efficiency (1 point) The campsite shall have a four-star boiler as defined by Article 6 of Directive 92/42/EEC. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a report from the professional technicians responsible for the sale and/or maintenance of the boiler. 40. Boiler NOx emissions (1,5 points) The boiler shall be class 5 of the EN 297 prA3 norm regulating NOx emissions, and shall emit less than 70 mg NOx/kWh. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a report or technical specifications from the professional technicians responsible for the sale and/or maintenance of the boiler. 41. District heating (1 point) The heating of the campsite shall be provided by district heating. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation showing connection to the district heating. 42. Combined heat and power (1,5 points) All electricity and heating of the sanitary facilities, common areas and rental accommodation shall be provided by a combined heat and power plant. If the campsite service has its own combined heat and power plant this plant shall supply 70 % of the total heat and electricity consumption. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the combined heat and power plant. 43. Heat pump (1,5 points) The campsite shall have a heat pump providing heat and/or air conditioning. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the heat pump. 44. Heat recovery (2 points) The campsite shall have a heat recovery system for one (1 point) or two (2 points) of the following categories: refrigeration systems, ventilators, washing machines, dishwashers, swimming pool(s), sanitary waste water. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the heat recovery systems. 45. Thermoregulation (1,5 points) The temperature in every common area and rental accommodation shall be individually regulated. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the thermoregulatory systems. 46. Insulation of existing buildings (2 points) The heated/air-conditioned buildings on the campsite ground shall have insulation above the minimum national requirements, so as to ensure a significant reduction of energy consumption. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion from the appropriate energy technician, together with documentation on the insulation and on the minimum national requirements. 47. Air conditioning (1,5 points) The air conditioning system shall have Class A energy efficiency as laid down in Directive 2002/31/EC, or have corresponding energy efficiency. This criterion does not apply to appliances that can also use other energy sources, air-to-water and water-to-water appliances, or units with an output (cooling power) greater than 12 kW. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for installation, sale and/or maintenance of the air conditioning system. 48. Automatic switching-off of air conditioning (1 point) There shall be an automatic system that turns off the air conditioning of rental accommodation when windows are open. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the installation, sale and/or maintenance of the air conditioning system. 49. Bioclimatic architecture (2 points) Buildings on the campsite ground shall be built according to bioclimatic architectural principles. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate documentation. 50. Energy efficient refrigerators (1 point), dishwashers (1 point), washing machines (1 point), dryers/tumblers (1 point) and office equipment (1 point) (up to 5 points) (a) (1 point): All household refrigerators shall be of Class A, A+ or A++ efficiency according to Commission Directive 2003/66/EC of 3 July 2003 amending Directive 94/2/EC implementing Council Directive 92/75/EEC with regard to energy labelling of household electric refrigerators, freezers and their combinations (6), and all frigo-bars or mini-bars shall be at least class C. The Directive 2003/66/EC will be enforced on 1 July 2004. Assessment and verification: The applicant shall provide documentation indicating the energy class of all the refrigerators and frigo-bars or mini-bars, indicating those that have an eco-label. (b) (1 point): All household dishwashers shall be of Class A energy efficiency as laid down in Commission Directive 1999/9/EC of 26 February 1999 amending Directive 97/17/EC implementing Council Directive 92/75/EEC with regard to energy labelling of househould dishwashers (7). Assessment and verification: The applicant shall provide documentation indicating the energy class of all the dishwashers, indicating those that have an eco-label. Note: Dishwashers not covered by Directive 1999/9/EC (e.g. industrial dishwashers) need not comply. (c) (1 point): All household washing machines shall be of Class A energy efficiency as laid down in Commission Directive 96/89/EC of 17 December 1996 amending Directive 95/12/EC implementing Council Directive 92/75/EEC with regard to energy labelling of household washing machines (8). Assessment and verification: The applicant shall provide documentation indicating the energy class of all the washing machines, indicating those that have an eco-label. Note: Washing machines not covered by Directive 96/89/EC (e.g. industrial washing machines) need not comply. (d) (1 point): At least 80 % of office equipment (PCs, monitors, faxes, printers, scanners, photocopying machines) shall qualify for the energy star as laid down in Regulation (EC) No 2422/2001 of the European Parliament and of the Council of 6 November 2001 on a Community energy efficiency labelling programme for office equipment (9). Assessment and verification: The applicant shall provide documentation indicating the qualification for the energy star of the office equipment, and/or indicating those PCs and portables that have an eco-label. (e) (1 point): All electric tumble driers shall be Class A energy efficiency as laid down in Commission Directive 1995/13/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric tumble driers (10). Assessment and verification: The applicant shall provide documentation indicating the energy class of all electric tumble driers, indicating those that have an eco-label. Note: Electric tumble driers not covered by Directive 1995/13/EC (e.g. industrial tumble driers) need not comply. 51. Electric hand and hair driers with proximity sensor (1 point) All electric hand and hair driers shall be fitted with proximity sensors or have been awarded an ISO Type I eco-label. Assessment and verification: The applicant shall provide appropriate supporting documentation of how the campsite fulfils this criterion. 52. Refrigerator positioning (1 point) The kitchen, kiosk and shop refrigerator(s) shall be positioned and regulated according to energy saving principles. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion. 53. Automatic switching off lights in rental accommodation (1 point) Automatic systems which turn the lights off when guests leave the accommodation shall be installed in 80 % of the campsite rental accommodation. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the installation and/or maintenance of these systems. 54. Sauna timer control (1 point) All sauna units shall have a timer control. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the installation and/or maintenance of these systems. 55. Swimming pool heating with RES (1,5 points) Energy used to heat swimming pool water shall come from renewable energy sources. At least 50 %: 1 point, 100 %: 1,5 points. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with data on the energy consumed in heating swimming pool water and documentation showing the amount of energy used comes from renewable energy sources. 56. Automatic switching off outside lights (1,5 points) Outside lighting not needed for security reasons shall be turned off automatically after a defined time, or be activated through a proximity sensor. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the installation and/or maintenance of these systems. WATER 57. Use of rainwater (1,5 points) and recycled water (1,5 points) (a) (1,5 points): Rainwater shall be collected and used for non-sanitary and non-drinking purposes. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation, and appropriate assurances that the sanitary and drinking water supply is kept entirely separate. (b) (1,5 points): Recycled water shall be collected and used for non-sanitary and non-drinking purposes. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation and appropriate assurances that the sanitary and drinking water supply is kept entirely separate. 58. Automatic watering systems for outside areas (1 point) The campsite shall use an automatic system which optimises watering times and water consumption for outside plants/greening. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 59. Water flow from taps and shower heads (1,5 points) The average flow from all taps and shower heads excluding bath taps shall not exceed 8 litres/minute. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 60. WC flushing (1,5 points) At least 80 % of WCs shall consume six litres per flush or less. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 61. Dishwasher water consumption (1 point) The water consumption of the dishwashers (expressed as W(measured)) shall be lower or equal to the threshold as defined in the equation below using the same test method EN 50242 and programme cycle as chosen for Commission Directive 97/17/EC (11): W(measured)  ¤ (0,625 Ã  S) + 9,25 where: W(measured)= the measured water consumption of the dishwasher in litres per cycle, expressed to the first decimal, S= the applicable number of standard place settings of the dishwasher. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the manufacture, sale or maintenance of the dishwashers or evidence that the dishwashers have been awarded the Community eco-label. 62. Washing machine water consumption (1 point) The washing machines used within the campsite by guests and staff or those used by the campsite laundry service provider shall use no more than 12 litres of water per kg of wash-load measured according to EN 60456:1999, using the same standard 60 °C cotton cycle as chosen for Commission Directive 95/12/EC (12). Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the manufacture, sale or maintenance of the washing machines or evidence that the washing machines have been awarded the Community eco-label. The campsite management shall provide technical documentation from its laundry service provider that their washing machine complies with the criterion. 63. Tap water temperature and flow (1 point) At least 80 % of taps shall allow a precise and prompt regulation of the water temperature and of the water flow. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 64. Shower timers (1,5 points) All showers in sanitary facilities/common areas shall have a timing/proximity device which interrupts water flow after a defined time or if not in use. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 65. Swimming pool cover (1 point) At night or when the filled swimming pool is not used for more than a day, it shall be covered to prevent the cooling of the water in the pool and to reduce evaporation. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 66. De-icing (up to 1,5 points) Where de-icing of roads is necessary, mechanical means or sand/gravel shall be used in order to make roads on the campsite ground safe in case of ice/snow (1,5 points). If chemical de-icing is used, substances which do not contain more than 1 % chloride ion (Cl-) (1 point) or de-icers that have been awarded the Community eco-label or other national or regional ISO Type I eco-labels (1,5 points) shall be used. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 67. Indications on water hardness (1 point) In proximity to sanitary areas/washing machines/dishwashers there shall be displayed explanations on local water hardness to allow better use of detergents by guests and staff or an automatic dosage system shall be used which optimises detergent use according to water hardness. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation showing how the guest is informed. 68. Water-saving urinals (1,5 points) At least 50 % of all urinals shall use a waterless system or all urinals shall have a manual/electronic flushing system which permits single flushing of every urinal only when used. Assessment and verification: The applicant shall provide detailed supporting documentation of how the campsite fulfils this criterion. 69. Indigenous species used for new outdoor planting (1 point) Any planting of outdoor areas with trees and hedges shall be composed of indigenous species of vegetation. Assessment and verification: The applicant shall provide the relevant specification of how the campsite fulfils this criterion, together with appropriate supporting documentation by an expert. 70. Changing towels and sheets (1 point) The guest shall be informed of the environmental policy of the campsite whereby sheets and towels in rental accommodation shall be changed either at his or her request, or by default once a week for lower class accommodation, and twice a week for higher class accommodation. This applies only to rental accommodation where the service includes the provision of towels and/or sheets. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation showing how the guest is informed. DANGEROUS CHEMICALS 71. Detergents (up to 4 points) At least 80 % by weight of hand dishwashing detergents and/or detergents for dishwashers and/or laundry detergent and/or all-purpose cleaners used by the campsite shall have been awarded the Community eco-label or other national or regional ISO Type I eco-labels (1 point for each of these four categories of detergents). Assessment and verification: The applicant shall provide data and documentation (including relevant invoices) indicating the quantities of such products used and the quantities that have an eco-label. 72. Indoor paints and varnishes (1 point) At least 50 % of the indoor painting of structures and rental accommodation, excluding rental caravans and mobile homes, shall be done with indoor paints and varnishes awarded the Community eco-label or other national or regional ISO Type I eco-labels. Assessment and verification: The applicant shall provide data and documentation (including relevant invoices) indicating the quantities of such products used and the quantities that have an eco-label. 73. Car washing only in specially outfitted areas (1 point) Car washing shall not be allowed, or shall be allowed only in areas which are specially equipped to collect the water and detergents used and channel them to the sewerage system. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with appropriate supporting documentation. 74. Support to alternatives to artificial barbecue lighter (1 point) Excluding artificial barbecue lighting products, alternative products such as rape seed oil, hemp products, shall be sold in shops. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion. 75. Dosage of swimming pool disinfectant (1 point) The swimming pool shall have an automatic dosage system that uses the minimum amount of disinfectant for the appropriate hygienic result. Assessment and verification: The applicant shall provide a technical documentation concerning the automatic dosage system. 76. Mechanical cleaning (1 point) The campsite shall have precise procedures for conducting chemical-free cleaning, such as use of micro-fibre products or other non-chemical cleaning materials or activities with similar effects. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation if relevant. 77. Organic gardening (2 points) Outside areas shall be managed either without any use of pesticides or according to organic farming principles, as laid down in Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (13) and its subsequent amendments, or as laid down in national law or recognised national organic schemes. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation if relevant. 78. Insect and pest repellents (up to 2 points) Architectural design of the accommodation and hygiene practices (such as building on stilts to prevent rats entering premises, use of mosquito nets and coils) shall ensure that the use of insect and pest repellents in the campsite is kept to a strict minimum (1 point). If insect and pest repellants are used, only substances which are allowed for organic farming (as laid down in Regulation (EEC) No 2092/91) or that have been awarded the Community eco-label or other national or regional ISO Type I eco-labels shall be used (1 point). Assessment and verification: The applicant shall provide a detailed explanation how the campsite fulfils this criterion, together with appropriate supporting documentation if relevant. WASTE 79. Composting (up to 3 points) The campsite shall separate relevant organic waste (garden waste 2 points; kitchen waste 1 point) and shall ensure that it is composted according to local authority guidelines (e.g. by the local administration, in-house or by a private agency). Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation if relevant. 80. Disposable drink cans (2 points) Except where required by law, disposable drink cans shall not be offered in the areas under the ownership or the direct management of the campsite. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of which such disposable products are used, if any, and the legislation requiring this. 81. Breakfast/food packaging and disposable goods (2 points) Single dose packages and disposable cups, plates and cutlery shall not be used for breakfast or other food service. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 82. Fat/oil disposal (up to 3 points) Fat separators shall be installed and pan fat/oils and deep-frying fat/oils shall be collected and disposed of appropriately (2 points). Proper disposal of own fat/oil is offered to guests (1 point). Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 83. Run-off from car parks (1 point) Oil and similar run-off from vehicles on the car park shall be collected and correctly disposed of. Assessment and verification: The applicant shall provide a detailed explanation on how the campsite fulfils this criterion, together with appropriate supporting documentation. 84. Used textiles, furniture and other products (up to 3 points) Used furniture, textiles and other products such as electronic equipment, shall be sold or given to charity or to other associations which collect and redistribute such goods. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation from the associations. OTHER SERVICES 85. Regulation of campsite traffic (1 point) All traffic (guests and maintenance/transport) inside the camp ground shall be limited to defined hours and areas. Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 86. Campsite generated traffic (1 point) The campsite shall not use combustion motor vehicles for transport and maintenance on the camp ground. Assessment and verification: The applicant shall provide an explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 87. Trolleys for guests on the campsite (1 point) For transportation of luggage and shopping on the site, trolleys or other non-motorised means of transport shall be at guests' disposal, free of charge. Assessment and verification: The applicant shall provide an explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 88. Unsealed surfaces (1 point) At least 90 % of the campsite area surface is not covered with asphalt/cement or other sealing materials, which hinder proper drainage and airing of the soil. Assessment and verification: The applicant shall provide an explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 89. Roof landscaping (1,5 points) At least 50 % of campsite buildings which have suitable roofs (flat roofs or roofs with a small angle of inclination), shall be grassed or planted. Assessment and verification: The applicant shall provide an explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 90. Environmental communication and education (up to 3 points) The campsite shall provide environmental communication and education notices on local biodiversity, landscape and nature conservation measures to guests (1,5 points). Guest entertainment includes elements of environmental education (1,5 points). Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation. 91. No smoking in common areas and rental accommodation (1 point) Smoking shall not be allowed in at least 50 % of indoor common areas and 50 % of rental accommodation. Assessment and verification: The applicant shall indicate the number and nature of the areas and shall indicate which of these are non-smoking. 92. Bicycles (1,5 points) Bicycles shall be made available to guests. (At least two bikes for every 50 pitches and/or rental accommodation units). Assessment and verification: The applicant shall provide an explanation of how the campsite fulfils this criterion. 93. Returnable or refillable bottles (up to 3 points) The campsite shall offer beverages in returnable/refillable bottles: soft drinks (1 point), beer (1 point), water (1 point). Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with appropriate supporting documentation from the suppliers of the bottles. 94. Paper products (up to 2 points) At least 50 % of toilet/tissue paper and/or office paper used shall have been awarded the Community eco-label or other national or regional ISO Type I eco-labels (1 point for each of these two categories of paper products). Assessment and verification: The applicant shall provide data and documentation (including relevant invoices) indicating the quantities of such products used and the quantities that have an eco-label. 95. Durable goods (up to 3 points) At least 10 % of any category of durable goods (such as bedlinen, towels, table linen, PCs, portables, TVs, mattresses, furniture, washing machines, dishwashers, refrigerators, vacuum cleaners, hard-floor coverings, light bulbs) present in the campsite, including rental accommodation, shall have been awarded the Community eco-label or other national or regional ISO Type I eco-labels (1 point for each of up to three categories of durable goods). Assessment and verification: The applicant shall provide data and documentation indicating the quantities of such products owned and the quantities that have an eco-label. 96. Local food products (up to 4,5 points) At least two locally sourced food products shall be offered at each meal, including breakfast (1,5 points) and in the shop (1,5 points). Where applicable, consumption of local endangered species such as specific fish and crustacean species and bushmeat shall be forbidden (1,5 points). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with appropriate supporting documentation. 97. Organic food (up to 2 points) The main ingredients of at least two dishes (1 point) and at least 4 products sold in the shop (1 point) shall have been produced by organic farming methods, as laid down in Regulation (EEC) No 2092/91. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with appropriate supporting documentation. GENERAL MANAGEMENT 98. EMAS registration (3 points), ISO certification (1,5 points) of the campsite The campsite shall be registered under the Community eco-management and audit scheme (EMAS) (3 points) or certified according to ISO 14001 standard (1,5 points). Assessment and verification: The applicant shall provide appropriate evidence of EMAS registration or ISO 14001. 99. EMAS registration (1,5 points) or ISO certification (1 point) of suppliers At least one of the main suppliers or service providers of the campsite shall be registered with EMAS (1,5 points) or certified according to ISO 14001 (1 point). Assessment and verification: The applicant shall provide appropriate evidence of EMAS registration or ISO 14001 certification by at least one of his main suppliers. 100. Compliance by subcontractors with Section A criteria (up to 2 points) All subcontractors for the two additional services (food services, leisure activities) shall comply at least with Section A criteria of the present eco-label which apply to the specific services (1 point for each service which is present on the campsite). Assessment and verification: The applicant shall provide appropriate documentation of contractual agreements with his subcontractors regarding their compliance with Section A criteria. 101. Energy and water meters (up to 2 points) The campsite shall have installed additional energy and water meters so as to allow data collection on consumption of different activities or machines (1 point). Every pitch has its own energy and water meter (1 point). Assessment and verification: The applicant shall provide a detailed explanation of how the campsite fulfils this criterion, together with an analysis of the data collected (if already available). 102. Additional environmental actions (maximum 3 points) Either: (a) Additional environmental actions (up to 1,5 points each, to a maximum of 3 points): The management of the campsite shall take actions, additional to those provided for by way of criteria in this Section or in Section A, to improve the environmental performance of the campsite. The Competent Body assessing the application shall attribute a score to these actions not exceeding 1,5 points per action. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a full description of each additional action the applicant wishes to be taken into account; or: (b) Eco-label award (3 points): The campsite shall be awarded one of the national or regional ISO Type I eco-labels. Assessment and verification: The applicant shall provide appropriate evidence of having been awarded an eco-label. (1) OJ L 283, 27.10.2001, p. 33. (2) OJ L 167, 22.6.1992, p. 17. (3) OJ L 86, 3.4.2002, p. 26. (4) OJ L 71, 10.3.1998, p. 1. (5) OJ L 226, 6.9.2000, p. 3. (6) OJ L 170, 9.7.2003, p. 10. (7) OJ L 56, 4.3.1999, p. 46. (8) OJ L 338, 28.12.1996, p. 85. (9) OJ L 332, 15.12.2001, p. 1. (10) OJ L 136, 21.6.1995, p. 28. (11) OJ L 118, 7.5.1997, p. 1. (12) OJ L 136, 21.6.1995, p. 1. (13) OJ L 198, 22.7.1991, p. 1.